Citation Nr: 1028536	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-23 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mary Keating, Attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs




INTRODUCTION

The Veteran had verified active duty from January 1974 to 
September 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The issue of entitlement to non-service connected pension 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Information concerning the VCAA was provided to the 
Veteran by correspondence dated in August 2006, January 2007, and 
March 2007.

At the outset, a new regulation is in effect for certain PTSD 
service connection claims, including ones appealed to the Board 
before July 13, 2010, but had not yet been decided by the Board, 
such as this claim.  However, in this case, the new regulation is 
inapplicable, because it pertains to instances where a stressor 
claimed by a Veteran is related to the veteran's fear of hostile 
military or terrorist activity.  In the present appeal, the 
Veteran has maintained that the basis for his claim for PTSD was 
that he was sexually assaulted in service. 

There are several procedural problems with this case that require 
further attention by the RO.  

A review of the June 2008 statement of the case indicates that 
the Veteran's period of service from January 1974 to November 
1976 was not considered by the RO; when, in fact the claimed 
assault may have taken place during this time period.  Also, 
there is some evidence that the Veteran had an earlier, but brief 
period of service, or of active duty training.  This has not been 
confirmed. 

The service treatment records associated with the claims file 
begin in May 1978.  Yet, in the SOC, the RO noted having records 
dated back to November 1976.  The Board cannot locate those 
records in the claims folder. 

During the April 2007 VA mental disorders examination, the 
Veteran stated that he was assaulted while stationed at Fort 
Carson, Colorado.  Comparing this statement to his service 
personnel records, it appears that the claimed assault took place 
sometime from January 23, 1974, to August 11, 1977.  

For VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the DSM-IV.  See 38 C.F.R. § 3.304(f).  
Also, though the Veteran applied for service connection for PTSD, 
he can be service connected for any mental disability that may 
reasonably be encompassed by his description of the claim, 
reported symptoms, and the other information of record.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, the Veteran was afforded a VA examination in April 
2007, and the examiner noted that the Veteran did not meet the 
requirements for a diagnosis of PTSD.  The diagnosis was 
adjustment disorder with mixed emotions, cocaine and heroin 
dependence, and a personality disorder not otherwise specified.  
The examiner also stated that the Veteran had a principle 
diagnosis of cocaine and opioid dependence with personality 
difficulties and adjustment disorder concerning current situation 
of life facing a court hearing for violation of probation.  The 
examiner noted that he could not detect objective documentation 
to support allegations of sexual trauma while in service.  As 
PTSD was not diagnosed the examiner did not provide a nexus 
opinion regarding the psychiatric disorders that were diagnosed.   

Additionally, limited personnel records were obtained in July 
2009.  VA treatment records added to the claims file in March 
2010, and numerous records diagnose the Veteran with PTSD.  On 
remand, the Veteran should be scheduled for an additional VA 
mental health examination to determine what acquired psychiatric 
disorder/s the Veteran suffers from and to provide a nexus 
opinion between any currently diagnosed disorders and service. 

The claims file indicates that the Veteran testified at a formal 
RO hearing before a Decision Review Officer (DRO) in February 
2010.  A transcript of this hearing is not of record.  On remand, 
a copy of the transcript should be added to the claims file.  

The June 2008 statement of the case (SOC) issued by the RO is the 
last SOC contained in the claims file, even though additional 
evidence was added after its issuance and before the claims file 
was certified to the Board.  On remand the RO needs to consider 
all the additional evidence and issue a supplement statement of 
the case (SSOC) addressing this additional evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to verify, 
through official channels, the Veteran's 
periods of military service.  Thereafter 
they are to obtain complete service 
personnel records for all periods of 
service, to include any Personnel 
Qualification Records, Performance reports, 
or other administrative records.  

2.  The RO is to provide the Veteran with 
an additional PTSD Questionnaire and give 
him adequate time to complete and return it 
to the RO.

3.  The RO should contact the Veteran and 
obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for any 
psychiatric disability, specifically any 
VA treatment records prior to 2007 (the 
Veteran has indicated he was diagnosed 
with PTSD in 2004).  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims file, should be obtained and 
associated with the claims file. All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

4.  The claims file indicates that the 
Veteran was afforded a formal RO hearing 
in Baltimore in February 2010.  The 
transcript of this hearing should be 
obtained and associated with the claims 
file.

5.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination, by a psychiatrist or 
psychologist, for an opinion as to whether 
there is at least a 50 percent probability 
or greater (at least as likely as not) 
that any current psychiatric disability 
was incurred in or aggravated by active 
service.  All pertinent evidence of record 
should be addressed, including the 
diagnosis of PTSD in the Veteran's VA 
treatment records, as well as the April 
2007 VA examiner's opinion that the 
Veteran did not meet the criteria for a 
diagnosis of PTSD.  The examination must 
be conducted following the protocol in 
VA's Disability Examination Worksheet for 
VA Mental Disorder Examination, revised on 
May 1, 2007.

Prior to the examination, the claims file 
must be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  
Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  The examiner should address the 
multiple psychiatric diagnoses presented 
in the claims file, and clarify the 
Veteran's current psychiatric 
diagnosis/diagnoses.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
attorney should be furnished a 
supplemental statement of the case, to 
include review of all evidence received 
after the June 2008 SOC, and be afforded 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




